 


109 HR 2734 IH: To amend title 38, United States Code, to enhance the authority of the Department of Veterans Affairs to recover from third parties costs of medical care furnished to veterans and other persons by the Department.
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2734 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Smith of New Jersey introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to enhance the authority of the Department of Veterans Affairs to recover from third parties costs of medical care furnished to veterans and other persons by the Department. 
 
 
1.Recovery by the Department of Veterans Affairs of costs of certain health care services 
(a)Scope of recovery authoritySubsection (i) of section 1729 of title 38, United States Code, is amended— 
(1)in paragraph (1)(B), by striking clause (i) and redesignating clauses (ii), (iii), and (iv) as clauses (i), (ii), and (iii), respectively; and 
(2)in paragraph (3)— 
(A)by redesignating subparagraphs (A) through (D) as subparagraphs (B) through (E), respectively; and 
(B)by inserting before subparagraph (B), as so redesignated, the following new subparagraph (A): 
 
(A)a department or agency of the United States other than the Department;. 
(b)Conforming amendmentsSubsection (a)(1) of such section is amended— 
(1)by inserting (A) after if; 
(2)by inserting , or (B) the person had incurred a legal liability to pay for such care or services before the period; and 
(3)by inserting at the end the following new sentence: The preceding sentence applies notwithstanding any other provision of law, other than a law enacted after the date of the enactment of this sentence that is expressly stated as an exception or limitation to this section.. 
(c)Effective dateThe amendments made by this section shall apply only with respect to care and services furnished under chapter 17 of title 38, United States Code, on or after the date of the enactment of this Act. 
 
